— In an action to recover damages for personal injuries based upon negligence, strict products liability and breach of warranty, defendant the Firestone Tire & Rubber Company (Firestone) appeals from so much of an order of the Supreme Court, Nassau County (Meade, J.), dated September 7,1982, as denied its cross motion insofar as it was to compel the plaintiff to answer certain interrogatories served on her and granted plaintiff’s motion for a protective order as to said interrogatories. Order modified, by granting Firestone’s cross motion and denying plaintiff’s motion as to all but Interrogatory No. 5. As so modified, order affirmed, insofar as appealed from, with $50 costs and disbursements to defendant Firestone. Plaintiff’s time to respond to the interrogatories is extended until 20 days after service upon her of a copy of the order to be made hereon, with notice of entry. Firestone is entitled to answers to Interrogatories Nos. 1 and 2, which seek to determine in what manner its tire was defective in design (Interrogatory No. 1) and defective in manufacture (Interrogatory No. 2) (Paldino v E. J. Korvettes, Inc., 65 AD2d 617). Gibbons, J. P., Weinstein, Bracken and Niehoff, JJ., concur.